Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.619 Page 1 of 10




           PLAINTIFFS’ EXHIBIT 3

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
              Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.620 Page 2 of 10
               ;




                    1   Nadia P. Bermudez, Bar No. 216555
                        Patrick J. Goode II, Bar No. 299697
                    2   Charles E.H. Gulley III, Bar No. 314073
                        KLINEDINST PC
                    3   501 West Broadway_, Suite 600
                        San Diego California 92101
                    4   (619) 239-El31/FAX (619) 238-8707
                        nbermudez@klinedinstlaw.com
                    5   pgoode@klmedinstlaw.com
                        cgulley@K.linedinstlaw.com
                    6
                        Attorneys for Defendant
                    7   EVANS HOTELS, LLC
                    8                       UNITED STATES DISTRICT COURT
                    9                    SOUTHERN DISTRICT OF CALIFORNIA
   0.,-~
   00
   \0...-i         10
   11J('\j
   sOl
ur.n;%             11   JAMES RUTHERFORD, an                    Case No. 18CV0435 JLS BGS
a.   ~z
                        individual, THE ASSOCIATION 4
tn?t~
:z'S:I.L           12   EQUAL ACCESS,                           DEFENDANT EVANS HOTELS2 LLC'S
.0<(<(
 ..a:~
                                                                RESPONSES TO PLAINTIFF JAlVIES
~~u
:leo   o           13               Plaintiffs,                 RUTHERFORD'S FIRST SET OF
~ t;:; !a                                                       REQUEST FOR ADMISSION
   11J,....
   3;Cl            14         v.
   ..-~z
   0<(                                                          Judge:       Janis L. Sammartino
   U")U)
                   15   EVANS HOTELS LLC, a                     Magistrate Judge: Bernard G. Skomal
                        California limited liability company    ComRlaint Fileo: 2/26/18
                   16   and DOES 1 to 50,                       Trial Date: None set
                   17               Defendants.
                   18
                   19         PROPOUNDING PARTY:               JAMES RUTHERFORD
                   20         RESPONDING PARTY:                EVANS HOTELS, LLC
                   21         SET NUMBER:                      ONE
                   22         COMES NOW Defendant EVANS HOTELS, LLC ("Responding Party"),
                   23   and hereby responds to Plaintiff JAMES RUTHERFORD's ("Propounding Party")
                   24   Request for Admission, Set One, as follows:
                   25                             PRELIMINARY STATEMENT
                   26         A.    Responding Party's investigation of the facts and infmmation is
                   27   continuing. Responding Party's responses are based solely upon the information
                   28   and documents known to date. Further discovery may lead to the discovery of
                                                                ~   1-
                          DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF JAMES RUTHERFORD'S FIRST SET
                                                                                  OF REQUEST FOR ADMISSION
                                                                                           18CV0435 JLS BGS
              Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.621 Page 3 of 10



                 1   reservation for an accessible room or suite using the Websites in the same manner
                 2   as individuals who do not need accessible rooms." (First Amended Complaint
                 3   (FAC, at ~24.) Tbis request disproportionality exceeds the needs oftbis individual
                 4   action. (Fed. R. Civ. P. 26(b)(l).) Responding Party further objects to this request
                 5   to the extent it seeks information and protected by the attorney-client privilege, the
                 6   work product doctrine, and to the extent it seeks to violate the expert disclosure
                 7   schedule established by Fed. R. Civ. P. 26(a)(2). Last, Responding Party objects to
                 8   this request on the basis that the undefined term "Certified Access Specialist" is
                 9   impermissibly vague.
  0.-t
  oo
  \!).-t        10   REQUEST FOR ADMISSION NO. 9:
   WN
   t:;(]\
   ::;)
U(J)::i         11         Admit that as of the time the COMPLAINT was filed individuals with
o.. ~z
tn~CI!
z:d?
,....O:J
               12    disabilities were not able to reserve ACCESSIBLE hotel rooms at the Bahia Resort
o<cc
~~u            13
:1 co     ~          Hotel through bahiahotel.com with the same efficiency, immediacy, and
~t;;g
  w :!:l
  30           14    convenience as those who do not need ACCESSIBLE rooms.
  .-tZ
  o<
  II)(/)
               15    RESPONSE TO REQUEST FOR ADMISSION NO.9:
               16          With respect to Propounding Party's use of the prefatory definition
               17    "ACCESSIBLE," Responding Party incorporates by reference General Objection
               18    (1), supra. Responding Party further objects to the phrase "the same efficiency,
                19   immediacy, and convenience as those who do not need ACCESSIBLE rooms"
               20    because it is vague and ambiguous. Last, Responding Party further objects to this
               21    request to the extent it seeks documents or information protected by the attorney-
               22    client privilege, the work product doctrine, and the duty of confidentiality,
               23    including third party rights to privacy.
               24          Subject to and without waiving these objections, Responding Party responds
               25    that it is unable to determine what Propounding Party means when using the phrase
               26    "with the same efficiency, immediacy, and convenience as those who do not need
               27    ACCESSIBLE rooms." Responding Party admits that guests reserving rooms at
               28    the Bahia with accessible features through the website must wait for a second
                                                                -1 -
                       DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLA1NTJFF JAMES RUTHERFORD'S FIRST SET
                                                                               OF REQUEST FOR ADMISSION
                                                                                         18CV0435 JLS BGS
              Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.622 Page 4 of 10



                 1   email confhming that an accessible room has been "hard blocked."
                 2   REQUEST FOR ADMISSION NO. 10:
                 3         Admit that as of the time the COMPLAINT was filed individuals with
                4    disabilities were not able to reserve ACCESSIBLE hotel rooms at the Lodge
                 5   To~ey   Pines through lodgtorreypines.com with the same efficiency~ immediacy~
                 6   and convenience as those who do not need ACCESSIBLE rooms
                7    RESPONSE TO REQUEST FOR ADMISSION NO. 10:
                 8         With respect to Propounding Party's use of the prefatory definition
                9    "ACCESSIBLE," Responding Party incorporates by reference General Objection
   0..-1
   00
   \0..-1      10    (I), supra. Responding Pa1ty further objects to the phrase "the same efficiency,
    UJN
   tO\
   :::l
uVl::!;         11   immediacy, and convenience as those who do not need ACCESSIBLE rooms"
0.. 'Z
1->-o::
(/)<to
zS:u..
..... a:l
                12   because it is vague and ambiguous. Last, Responding Party objects to this request
Cl<l:<t
~2U             13
::3 a)    0          to the extent it seeks documents or information protected by the attorney-client
~Iii(.!)
   w!:!:l
   3;:0         14   privilege, the work product doctrine, and the duty of confidentiality, including
   ..-~z
   o<t
   Ill(/)
                15   third party rights to privacy.
                16         Subject to and without waiving these objections, Responding Party denies.
                17   REQUEST FOR ADlVIISSION NO. 11:
                18         Admit that as of the time the COMPLAINT was filed individuals with
                19   disabilities were not able to reserve ACCESSIBLE hotel rooms at the Catamaran
               20    Resmt through catamaran.com with the same efficiency, immediacy, and
               21    convenience as those who do not need ACCESSIBLE rooms.
               22    RESPONSE TO REQUEST FOR ADMISSION NO. 11:
               23          With respect to Propounding Pmty' s use of the prefatory definition
               24    "ACCESSIBLE," Responding Party incorporates by reference General Objection
               25    (I), supra. Responding Patty further objects to the phrase "the same efficiency,
               26    immediacy, and convenience as those who do not need ACCESSIBLE rooms"
               27    because it is vague and ambiguous. Last, Responding Party further objects to this
               28    request to the extent it seeks documents or infmmation protected by the attorney-
                                                             - 11 -
                       DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF JAlvlES RUTHERFORD'S FIRST SET
                                                                                OF REQUEST FOR ADMISSION
                                                                                          18CV0435 JLS BGS
               Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.623 Page 5 of 10



                  1   client privilege, the work product doctrine, and the duty of confidentiality,
                 2    including third party rights to ptivacy.
                  3          Subject to and without waiving these objections, Responding Party responds
                 4    that it is unable to determine what Propounding Party means when using the phrase
                  5   "with the same efficiency, immediacy, and convenience as those who do not need
                 6    ACCESSIBLE rooms." Responding Party admits that guests reserving rooms at
                 7    the Catamaran with accessible features through the website must wait for a second
                  8   email confirming that an accessible room has been "hard blocked."
                 9    REQUEST FOR ADMISSION NO. 12:
      o.-~
      00
      \D.-I      10         Admit that as of the time the COMPLAINT was filed individuals with
      WN
      1:::0\
      ::>
UUl::!i          11   disabilities were not able to reserve ACCESSIBLE hotel rooms at the HOTELS
0.     'Z
~---~"'
   :d2
II}
:So~
                 12   through the WEBSITES with the same efficiency, immediacy, and convenience as
0~-t
~a:U
:::1£0 '         13   those who do not need ACCESSIBLE rooms.
~liig
      wi:l
      3:0        14   RESPONSE TO REQUEST FOR ADMISSION NO. 12:
      .,...z
      o<t
      Ll)(/)
                 15         Responding Party objects to this request as impermissibly compound. With
                 16   respect to Propounding Party's use of the prefatory definition "ACCESSIBLE,"
                 17   Responding Party incorporates by reference General Objection (I), supra.
                 18   Responding Party further objects to the phrase "the same efficiency, immediacy,
                19    and convenience as those who do not need ACCESSIBLE rooms" because it is
                20    vague and ambiguous. Last, Responding Party further objects to this request to the
                21    extent it seeks documents or information protected by the attorney-client privilege,
                22    the work product doctrine, and the duty of confidentiality, including third party
                23    rights to privacy.
                24           Subject to and without waiving these objections, Responding Party responds
                25    that it is unable to determine what Propounding Party means when using the phrase
                26    "with the same efficiency, immediacy, and convenience as those who do not need
                27    ACCESSIBLE rooms." Responding Party admits that guests reserving rooms at
                28    the Bahia or the Catamaran with accessible features through the website must wait
                                                            - 12-
                        DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF JAMES RUTHERFORD'S FIRST SET
                                                                                OF REQUEST FOR ADMISSION
                                                                                          l8CV0435 JLS BGS
              Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.624 Page 6 of 10



                 1   for a second email confirming that an accessible room has been "hard blocked."
                 2   REQUEST FOR ADlVDSSION NO. 13:
                 3         Admit that as of the time the COMPLAINT was filed the vVEBSITES did
                 4   not include information needed for disabled persons to independently identify the
                 5   ACCESSIBLE features of the HOTELS.
                 6   RESPONSE TO REQUEST FOR ADMISSION NO. 13:
                 7         Responding Party objects to this request as impermissibly compound. With
                 8   respect to Propounding Party's use of the prefatory definition "ACCESSIBLE,"
                 9   Responding Party incorporates by reference General Objection (1), supra.
   a.-~
   00
   \0.-l        10   Responding Party further objects to this request to the extent it seeks documents or
    ~N
    ;:,0'1
U(f)$           11   information protected by the attorney-client privilege, the work product doctrine,
c... >-' ~
li;<o           12   and the duty of confidentiality, including third party rights to privacy.
.2::!!u...
 . . o::~
C<<
\lii:1U         13         Subject to and without waiving these objections, Responding Party responds
::I al '
~ 1-g
    (J)w
    w ....
   30           14   that it is unable to admit or deny this request because, as drafted, the defined term
   .-~2:
   o<
   l/')(/')
                15   ACCESSIBLE renders this request unintelligible.
                16   REQUEST FOR ADMISSION NO. 14:
                17         Admit that the WEBSITES do not include information needed for disabled
                18   persons to independently identify the ACCESSIBLE features of the HOTELS
                19   RESPONSE TO REQUEST FOR ADMISSION NO. 14:
                20          Responding Party objects to this request as impermissibly compound. With
                21   respect to Propounding Party's use of the prefatory definition "ACCESSIBLE,"
                               J

                22   Responding Party incorporates by reference General Objection (I), supra.
                23   Responding Patiy further objects to this request to the extent it seeks documents or
                24   information protected by the attmney-client privilege, the work product doctrine,
                25   and the duty of confidentiality, including third party rights to privacy.
                26         Subject to and without waiving these objections, Responding Party responds
                27   that it is unable to admit or deny this request because, as drafted, the defined term
                28   ACCESSIBLE renders this request unintelligible.
                                                              - 13-
                       DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAlNTIFF JAMES RUTHERFORD'S FIRST SET
                                                                               OF REQUEST FOR ADMISSION
                                                                                        18CV0435 JLS BGS
              Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.625 Page 7 of 10



                 1   REQUEST FOR ADlVIISSION NO. 15:
                2          Admit that the WEBSITES do not include all information needed for
                 3   disabled persons to independently identify the ACCESSIBLE features of the
                4    HOTELS
                 5   RESPONSE TO REQUEST FOR ADMISSION NO. 15:
                 6         Responding Party objects to this request as impermissibly compound. With
                 7   respect to Propounding Party's use of the prefatory definition "ACCESSIBLE,"
                 8   Responding Party incorporates by reference General Objection (I), supra.
                 9   Responding Party further objects to this request to the extent it seeks documents or
   o,....
   00
   1.0,....     10   information protected by the attorney-client privilege, the work product doctrine,
    UJN
   t:;O'I
   :::>
uV>~
                11   and the duty of confidentiality, including third party rights to privacy.
0.. ' Z
tii~a:
.z~~
 .. o:~
                12         Subject to and without waiving these objections, Responding Party responds
0<(6
 wo
za:             13   that it is unable to admit or deny this request because, as drafted, the defined term
::J co    0
~1-e>
   (/)UJ
   ILl-
   3:0          14   ACCESSIBLE renders this request unintelligible.
   ,....z
   o<
   LOV')
                15   REQUEST FOR ADMISSION NO. 16:
                16         Admit that extra steps are required to reserve ACCESSIBLE rooms at the
                17   Bahia Resort Hotel through bahiahotel.com as compared with rooms not
                18   designated ACCESSIBLE.
                19   RESPONSE TO REQUEST FOR ADMISSION NO. 16:
                20          With respect to Propounding Party's use of the prefatory definition
                21   "ACCESSIBLE,'' Responding Party incorporates by reference General Objection
                22   (I), supra. Responding Party further objects to the term "extra steps" because it is
                23   vague and ambiguous. Last, Responding Party further objects to this request to the
                24   extent it seeks information and protected by the attorney-client privilege, the work
                25   product doctrine, and to the extent it seeks to violate the expert disclosure schedule
                26   established by Fed. R. Civ. P. 26(a)(2).
                27          Subject to and without waiving these objections, Responding Party responds
                28   that it is unable to detem1ine what Propounding Party means when using the te1m
                                                                - 14-
                       DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF JAMES RUTHERFORD'S FIRST SET
                                                                               OF REQUEST fOR ADMISSION
                                                                                         18CV0435 JLS BGS
                    Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.626 Page 8 of 10



                       1   "extra steps." Responding Party admits that guests reserving rooms at the Bahia
                       2   with accessible features through the website must wait for a second email
                       3   confirming that an accessible room has been "hard blocked."
                       4   REQUEST FOR ADMISSION NO. 17:
                       5         Admit that extra steps are required to reserve ACCESSIBLE rooms at the
                       6   Lodge Ton·ey Pines through lodgtorreypines.com as compared with rooms not
                       7   designated ACCESSIBLE.
                       8   RESPONSE TO REQUEST FOR ADMISSION N0.17:
                       9         With respect to Propounding Party's use of the prefatory definition
        0.-i
        oo
        ~.-i          10   "ACCESSIBLE," Responding Party incorporates by reference General Objection
        tN
        ;:::)0'1
uVl~
                      11   (I), supra. Responding Pa11y further objects to this request to the extent it seeks
Cl...     ~   2:
 r-~"'
 Ill;:~
 ~O:J
                      12   information and protected by the attorney-client privilege, the work product
 0~6
 UJQ
Z«                    13   dochine, and to the extent it seeks to violate the expert disclosure schedule
::::1 co ~
~r-8
      UlUJ
        llJ .....
        5;Cl          14   established by Fed. R. Civ. P. 26(a)(2).
        .-i2
        o<
        1./)Vl        15         Subject to and without waiving these objections, Responding Party denies.
                      16   REQUEST FOR ADMISSION NO. 18:
                      17         Admit that extra steps are required to reserve ACCESSIBLE rooms at the
                      18   Catamaran Resort through catamaran. com as compared with rooms not designated
                      19   ACCESSIBLE.
                      20   RESPONSE TO REQUEST FOR ADMISSION NO. 18:
                      21         With respect to Propounding Party's use of the prefatory definition
                      22   "ACCESSIBLE," Responding Party incorporates by reference General Objection
                      23   (I), supra. Responding Party further objects to the term "extra steps" because it is
                      24   vague and ambiguous. Last, Responding Party further objects to this request to the
                      25   extent it seeks information and protected by the attmney-client privilege, the work
                      26   product doctrine, and to the extent it seeks to violate the expert disclosure schedule
                      27   established by Fed. R. Civ. P. 26(a)(2).
                      28         Subject to and without waiving these objections, Responding Party responds
                                                                      - 15-
                             DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAINTIFF JAMES RUTHERFORD'S FlRST SET
                                                                                     OF REQUEST FOR ADMISSION
                                                                                              18CV0435 JLS BGS
                      Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.627 Page 9 of 10



                         1   that it is unable to determine what Propounding Party means when using the term
                         2   "extra steps." Responding Party admits that guests reserving rooms at the
                         3   Catamaran with accessible features through the website must wait for a second
                         4   email confirming that an accessible room has been "hard blocked."
                         5
                         6                                         KLINEDINST PC
                         7
                         8
                         9
                             DATED: July 19,2018                   By:
      o,-~
      00
      \0,..-~           10                                               Patrick J. Goode II
       WN
       l=<CJI
       ::::l
                        11
                                                                         Charles E.H. Gulley III
Ulll~
0..
1-?;:a::
          ~z                                                             Attorneys for Defendant
Ul
~0 ~
      :d2               12                                               EVANS HOTELS, LLC
O<L)
wo
za::                    13
:ua               ~
:::.::: ..... 0
       Vl (.:)
       w ~
      50                14
      ,-tZ
      o<
      IJ')l/1           15
                        16
                        17
                        18
                        19
                        20
                        21
                       22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                    - 16-
                               DEFENDANT EVANS HOTELS, LLC'S RESPONSES TO PLAfNTIFF JAMES RUTHERFORD'S FIRST SET
                                                                                       OF REQUEST FOR ADMISSION
                                                                                                   l8CV0435 JLS BGS
          Case 3:18-cv-00435-JLS-MSB Document 45-6 Filed 01/10/19 PageID.628 Page 10 of 10




                                                     VERIFICATION
                2         I, Kimberley Guillenno, hereby dcclm-e and state as folLows:
                3         I am an authorized representative ofEVANS HOTALS, LLC; a Defendant,
                4   .in this action. I have read the foregoing DEFENDANT EVANS HOTELS, LLC'S
                5   RESPONSES TO PLAINTIFF JAMES RUTHERFORD 'S FlRST SET OF
                6   REQUEST FOR ADMISSION and know the contents thereof The same is true to
                7   the best of my knowledge, intormation and belief.
                8         I declare under penalty of pe~jmy under the laws of the United States of
                9   America that the foregoing is true and correct.
   0,.-l
   00
   \0 ......   10         Executed this 19th day of July, 2018 in San Diego, Califomia.
   sm
   WN

U(l)$          II
a. '<!:
t)~~
                                                    EVANS HOTELS, LLC
  .,.o
z_.~           l2
.... a
0~6
ZCY.
::I co    ~    13
~t;;o
   w~          14                                   By:
   ~0
         ;;:
   ...... <(                                                nnberl.ey Guil rmo
   ~\11        15                                          Hs Director of Reservations, Evans Hotels
               16
               17   17300114v1
               18
               19
               20
               21
               22

               23
               24

               25

               26
               27
               28

                                                                                             VERIFICATION
                                                                                          13CV0435 JLS BGS
